 

Case 5:18-cv-07490-BLF Document 63 Filed 01/27/20 Page 1 of 31

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

] \MUHAMMAD KHAN

> iCIF BF7156 FILED

3 {PO Box 689 a

4 [Soledad, CA uAN 2 72020

5 193960 NOnPHERN BSSRSTHCT Cour

6 | |

; | Pro Se Plaintiff

8 |

9! ’ United States District Court
10 ' NORTHERN DISTRICT OF CALIFORNIA
11
12 | MUHAMMAD KHAN, Case: 18 CV 07490 BLF
13 plaintiff,
ih Plaintiff MUHAMMAD KHAN's 2nd
1s | SAP LABS, LLC; AMENDED COMPLAINT for DAMAGES.
16 | DOES 1-30; (post 12b6 ruling w/ leave)
17 ‘defendants. for:
18 |
19 (1) VIOLATION OF LABOR CODE
20 § 1102.5;
2 (2) COMMON LAW INVASION OF
9 PRIVACY; |
4 (3) VIOLATION OF CALIFORNIA
44 CONSTITUTION, ART 1 §1,
95 RIGHT TO PRIVACY;
26
27

 

 

 

DEMAND FOR JURY TRIAL.

 

 
Case 5:18-cv-07490-BLF Document 63 Filed 01/27/20 Page 2 of 31

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 LIST OF FXHIBITS
2:
5 phen SRE
3! exts betwen KHNAN ond Akhila RY Role
5 | 2. TwWitlo  Docummts
6
7 3. SHIROLE 's Citizenship letden
§ |
9] 4. Emel to .SAP_ CEQ. about treatmet HR
10
11 |_5-” Performane Review af KHAN
|
13 |_°: Promotian and Raise of KHAN
14} , |
is {_7: AINA /HR  Medsect leave emails
16
17 |_3: SAP Eye | Poste of KMAN
18
19 9. he's email et4 on This | ova ' how Fic
20
21 |_2°: Couct +eanseri ot o& Records Greer Reviews
22 |
a3 | 11: Emeite betves NBO/Nola ond DA
24 |
25 12. PUA Soh emarls ; Focebook. 20S zed. regucsts
26 | | |
37 |_ 72: Gmmith gdvie filig ote
28 Ie

DFEW Filings, email to TSENRURL, Anoted Com plorat

ee

hi

 
1)

iinformation and belief:

tw

(a

th

nN

~~!

| whose employment with defendant SAP Labs, LLC ("SAP") was wrongfully termin-

 

j ated under the doctrines of Constructive Discharge and/or mixed-motive.

| interest pursuant to CCP §3291, and costs and reasonable attorneys’ (future)

Case 5:18-cv-07490-BLF Document 63 Filed 01/27/20 Page 3 of 31

Plaintiff, Muhammad Khan, alleges, on basis of personal knowledge and/or

 

I. SUMMARY
This is an action by plaintiff, MUHAMMAD KHAN ("Khan'" or "Plaintif£"),

Plaintiff brings this action against defendants for economic, non-economic,

compensatory, and punitive damages, pursuant to civil code §3294, pre-judgement

fees pursuant to Gov. Code section 12965(b) and CCP §1021.5.

 

 

fet ee

| Complaint, a resident of the County of Santa Clara, California.

II. PARTIES

1. Plaintif€: Plaintiff KHAN was, and at all times mentioned in this

2. Defendants: Defendant SAP is, and at all times mentioned in this
Complaint was, authorized to operate by the State of California and and auth-

orized and qualified to do business in the County of Santa Clara: Defendant's

 

place of business, where the following causes of action took place, was and is

 

in the County of Santa Clara, at 3410 Hillview Ave., Palo Alto, CA 94304.

 

3. DOE Defendants: Defendants DOES 1 to 30, inclusive, are sued under

 

fictitious names pursuant to CCP §474. Plaintiff is informed and believes, and
on that basis alleges, that each of the defendants sued under fictitious names
is in some manner responsible for the wrongs and damages alleged below, in so

acting was functioning as the agent, supervisor, servant, partner, and/or

 

employee of the co-defendants, and in taking the actions mentioned below was

 

acting within the course and scope of his or her authority as such agent,

 

 

 

Servant, partner, and employee, with the permission and consent of the co-

 

 
] idefendants. The named defendant and DOE defendants are sometimes hereafter

2

faa

4

Nn tah

|

i

ns
Ne _

|

 

Case 5:18-cv-07490-BLF Document 63 Filed.01/27/20 Page 4 of 31

ireferred to collectively and/or individually, as "defendants."

4. Relationship of defendants: All defendants compelled, coerced, aided,

| and/or abetted the discrimination, retaliation, and harassment alleged in this
‘Complaint , which conduct is prohibited under Cal. Gov. Code §12940(i). All

| defendants were responsible for the events and damages alleged herein, in-
cluding on the following bases:

(a) defendants committed the acts alleged;

(b) at all relevant times, one or more of the defendants was the

(c)

agent or employee, and/or acted under the control or supervision
of one or more of the remaining defendants and, in committing
the acts alleged, acted within the course and scope of such
agency and employment and/or is or are otherwise liable for
plaintiff's damages;

at all relevant times, there existed a unity of ownership and

interest between or among two or more of the defendants such

 

that any individuality and separateness between or among those

 

defendants has ceased, and defendants are the alter egos of one

 

another. Defendants exercised domination and control over one

 

' another to such an extent that any individuality or separateness

 

of defendants does not, and at.all times herein mentioned did

 

not, exist. Adherence to the fiction of the separate existence

 

of defendants would permit abuse of the corporate privilege and

 

would sanction fraud and promote injustice. All actions of all

 

defendants.were taken by employees, supervisors, executives,

 

officers, and directors during employment with all defendants,

 

were taken on behalf of all defendants, and were engaged in,

 

 

 

 

authorized, ratified, and approved of by all other defendants.

 

 

2
Case 5:18-cv-07490-BLF Document 63 Filed 01/27/20 Page 5 of 31

1! 5. Defendant SAP directly employed plaintiff KHAN, as defined in the
| Fair Employment and Housing Act ("FEHA") at Goverment Code section

>

12926(d).

6. Defendant SAP compelled, coerced, aided and abetted the discrimination,

td

 

which is prohibited under Cal. Gov. Code §12940(i).

tn

 

7. Defendants retaliated against KHAN for reporting, providing infor-

 

mation, exercising his rights, and/or notifying his employer, or any

I

 

person acting on behalf of the employer of any violation or noncom-

 

pliance which is prohibited under Cal. Labor Code §1102.5.

 

i. 8. Defendants violated Plaintiff's privacy and his right to privacy

 

 

which is prohibited under Cal. Constitution, Art 1 §1, and Common Law.

 

Ce 9. Finally, at all relevant times mentioned herein, all defendants acted

2 | as agents of all other defendants in committing the acts alleged hereih.

 

III. FACTS COMMON TO ALL CAUSES OF ACTION

10. Plaintiff's hiring: KHAN is a 30-year-old, Pakistani-American, 2... -..-
Straight, Male, who began working as an intern, and later, progress~.!
ing, a manager at SAP.

11. Plaintiff's Job Performance: Khan began his employment at SAP in July
of 2013, and throughout his employment performed his duties above
expectations, was well liked by others, and excelled in his position.

12. Plaintiff's protected status and activity:

a. Plaintiff Khan is Pakistani
b. Plaintiff is straight

c. Plaintiff is a Muslim

 

d. Plaintiff is overweight
e. Plaintiff was suffering from Depression,

f. Plaintiff complained of unlawful acts by Defendants.

 

 

3
Case 5:18-cv-07490-BLF Document 63 Filed 01/27/20 Page 6 of 31

13. Defendants adverse employment actions and behavior:

a. In July,2013, KHAN started an internship with SAP and worked

4. fs

se

~~

— ee
de tad

—
on

. Although KHAN did not report to SHIROLE, SHIROLE began and con-

 

. KHAN had reported unlawful behavior prior to his supervisors

 

. Through December 2013, Shirole used KHAN exclusively among 3-10

. KHAN also worked on another project in the company, "HANA HAUS,"

. SAP bills itself as one of the largest Enterprise software

within the Startup Focus team. Within 90 days, Sanjay Shirole

was hired as an employee within the same team. ("Shirole").

sistently tasked KHAN with projects assigned to SHIROLE includ-
ing but not limited to setting up events, contacting his coritactg,
performing all logistics for trade show events, scanning his
business cards, and researching and putting together materials
for his role on the team; among other things. This was in

addition to the work KHAN was already doing in his position.

regarding inappropriate sexual comments. Particularly, to Ron

Wessels.

interns for his deliverables at SAP. Shirole also asked KHAN to
communicate to Shirole via his personal GMAIL email:

Sanjay@Shirole.com .

a then-projected physical customer space in Palo Alto, Califor-
nia and went to several meetings for that project under Sanjay —

Rajagopalan, another executive in the company.

companies in the world. Despite providing products and services
to companies of all sizes and purporting to value diversity, SAP
has an ongoing practice of discriminating against and harassing

its ow minority employees, specifically those who are not

 

German or Indian. KHAN was no exception to SAP's discriminatory

 

 

 

 

4
4 2 tw

wn

~!

 

Case 5:18-cv-07490-BLF Document 63 Filed 01/27/20 Page 7 of 31

practices.

g. In January of 2014, KHAN was hired into the SALES area of SAP and

was assigned to the SAP campus in Palo Alto, CA. Khan was

 

|
|
|
|

receiving sales training for Enterprise products.

 

. In February and March of 2014, Shirole reached out to KHAN and told

 

him Shirole was put in charge of the Hana Haus project. Shirole

 

urged repeatedly his desire for KHAN to leave sales and come work

 

for him. Shirole disclosed to KHAN that his old manager, Kaustav

 

Mitra, was forcing leadership: to hire Mitra's cousin into the role.

 

Shirole told KHAN he would backdoor him into the role. Shirole
repeatedly called and had KHAN meet with him during his sales program

 

- requiring KHAN to drive from Dublin to Palo Alto (Ca.), inter-

 

rupting his training. Shirole also pervasively contacted KHAN to

 

prepare a resume, email a specified HR employee, and ensured KHAN

 

would be the. one hired for the position.

 

 

i. Based on information and belief, Shirole is a high-level software

 

executive in his 50s who has previously ran and sold a company.

 

Through manipulative questioning and proding, Shirole knew about

 

KHAN's family, his and their financial status, and KHAN's personal

 

_ After Khan was fast-tracked into the role, Shirole began offering ~

life.

and giving KHAN rides from work to home and vice versa thus ensur-

 

ing one-on-one time and and setting up the. stage for future inappro-

 

priate conversations with KHAN. KHAN thought the actions were

 

strange and inappropriate, but naively assumed Shirole knew better

 

due to his experience and age difference.

 

. KHAN began officially working for SHIROLE directly in or around

 

April of 2014. This is when Shirole became more abusive towards

 

 

5
dm 4

in

pone — —
on 4. la

ON

mw nw
Gs nN

rd
aay

Case 5:18-cv-07490-BLF Document 63 Filed 01/27/20 Page 8 of 31

KHAN through comments and actions. Shortly after moving to the DEER

 

. Shirole would constantly want to know where KHAN was on non-working

CREEK campus of PALO ALTO, Shirole separated Khan and his workspace
and desks from the tools team isolating them in an inner cubby area

away from sight and earshot of other employees.

 

hours. When Khan attempted to take "Bhangra'’ classes (a form of

 

asian dance) in San Francisco, during evening hours, Shirole

 

~~]

oO

beratted him to not do anything else but work Monday to Friday.

 

. Shirole constantly told KHAN he was overweight and told him multiple

 

 

times, "you need to lose weight."" This occurred in or around May

 

2014 throughout his initial conversation with HR. Shirole would, for

 

example, race KHAN up the stairs of his workplace, rushed ahead of

 

him, and then laughed at how slow KHAN was. Another time, they were

 

walking from the DEER CREEK campus to HILLVIEW campus and was

 

panting from the stairs. Shirole looked at Khan and said, "man, look

 

at you; you can't even make it across."

 

. Around the summer of 2014, Shirole asked KHAN to meet with him in an

 

_ adjacent conference room to their cubby space. Shirole wanted to

 

review some of their work but then upon sitting, proceeded to ask

 

KHAN about his sexuality. Specifically, Shirole asked KHAN if he was

 

gay and that he should "seriously consider coming out." KHAN was

 

appalled and shocked by his comment but laughed it off to ease the

 

awkward situation. The sexual harassment occured again when a pot-

 

ential business partner from an east coast University, John Doe, met

 

with both KHAN and Shirole about Hana Haus. The Doe partner spoke

about Doe and Doe's husband moving to the Bay Area and, in passing,

 

mentioned that he liked Khan's socks. Upon the Doe visitor leaving,

 

 

 

 

Shirole told KHAN "See, he thinks you're gay too, repeating the har-

 

6
Case 5:18-cv-07490-BLF Document 63 Filed 01/27/20 Page 9 of 31

assment. In a later time, Shirole told KHAN about an executive,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

who at the time worked with Jonathan Becker, both marketing exec-
. : utives, Doe 2 (caucasian male), who had "come out" later in life and
° . how it affected the Doe 2's marriage with a woman. Shirole mentioned
; : that they'd been at the same Sports meet, swimming, and he spoke to
7 the Doe 2 about it there.
| . ohirole made degrading comments to other SAP employees about Khan,
that "T ride KHAN like a tiger." Khan overheard this on Shirole's
conversation with an executive, male indian who Kaustav Mitra repor-
0 ted to, Doe 3, when he came to visit the cubby. KHAN approached
Shirole about this and Shirole brushed it off saying, "this isn't
. | my first rodeo."
| . When a third coworker, Param Bedi "Bedi," joined the Hana Haus team,
8 | Shirole would have the same "...ride Khan like a tiger" conversation
" | with Bedi.
15 . Shirole told KHAN to prepare name tags for the cubby space for desk
16 identification; large enough to see and to post them next to the 3
M7 _ employees. After KHAN had prepared them, SHIROLE ripped them off the
s wall angrily, a few days later, with no apparent reason nor explan-
9 ation.
20
1 . Around this time, Shirole started using the words "Choot" and
55 "Chootya'', meaning "f@#king fool" in hindi. Shirole would call Khan
a and other employees he disliked, e.g. Mitra, this.
” - Two interns joined the Hana Haus team on or around June of 2014 -
st "Josefin" and '"Akhila." Both are females who at the time were in
2s or finishing college. Around the end of their internship, they both
26 told KHAN how Shirole made them both feel uncomfortable and how he
27 harassed them both in a conference room. Akhila also texted this to
28 |

 

 
— —~ —
m2) ofa, (ad

—_
Nn

rh ww ow
a Ww bea

~m
=

 

 

 

. During separate instances, Shirole made comments and acted intent-

Case 5:18-cv-07490-BLF Document 63 Filed 01/27/20 Page 10 of 31

KHAN (exhibit 1) in January of 2016 corroborating the harassment.

ionally to spite/ruin the interns as well. Akhila wanted to meet one

of the executives/leaders of SAP during a meeting. Shirole told KHAN

 

"Why would I introduce that women to Hasso."’ When Josefin wanted to

 

join the Operations team, Shirole intentionally went to one of the

 

senior members (Sven or the likely named) and intentionally told them

 

negative things about Josefin in order for them to hire her. She was a

 

great intern but Shirole told Khan after his meeting with "Sven" that

 

Shirole did not want her "above'’ him meaning the Hana Haus team was

under the operations team, supra. Shirole also made negative comments

 

. Mele Lynch "Lynch,"' was the project manager on Hana Haus. Lynch often

and complained about various women in the company, e.g- how some indian

women wore traditional garb to work.

 

spoke to Khan about Shirole's behavior. Particularly, Lynch asked KHAN

 

"Does Sanjay hate women?" This affirmed Khan's beliefs that Shirole

 

may harass KHAN due to his effeminate/femine qualities such as being

 

soft-spoken, dressing well, and/or having high emotional intelligence.

 

In point of fact, Lynch, a senior and seasoned project manager, asked

 

. When Carly Cooper, another employee of SAP who was part of the initial

. In or around September of 2014, KHAN realized that Shirole created a

. KHAN interviewed and received an offer from TWILIO (exhibit 2). When

KHAN about this issue.

Hana Haus planning team expressed and applied for the Hana Haus team,

Shirole communicated to KHAN, "I'd never hire that women!"

hostile work environment and KHAN needed to get out from under him. |

 

KHAN told Shirole about this, Shirole became visibly upset and told

 

KHAN he shouldn't leave. He said that the project wasn’t complete and

 

 

8
4. tla

nn"

 

 

 

—"
de

rn

aN

Ne
ne

mw Nw mw ww
Or te a

tr

 

oO “NS NN

nw

Case 5:18-cv-07490-BLF Document 63 Filed 01/27/20 Page 11 of 31

that the "[leadership] was watching him." Moreover, Shirole told KHAN
he "would not help [KHAN] with his citizenship." KHAN later accepted
offer as indicated by a W2 request from TWILIO, but did not immediately
tell Shirole of this.fearing losing his citizenship. .

y- dn or around October of 2014, Shirole wrote a letter for KHAN for his
citizenship (exhibit 3 )

z. While working for Shirole and during work hours, Shirole had KHAN’
research car engine/parts for him because something was wrong with one
of his cars. KHAN emailed several to Sanjay@Shirole.com,
When Shirole bought a new car, Shirole drove KHAN to pick up the new
one in the east bay and KHAN drove Shirole's car back to SAP campus.
Around the same time, Shirole sold KHAN Shirole's 1999 Honda Civic.
This was not the car KHAN did research for as that car, SUPRA, was some
sort of SUV.

aa..In or around December of 2014, KHAN brought a male friend, straight,
40s, who worked for HP, to SAP's Holiday party as a plus 1. The next
- work day, Shirole told KHAN "Dwayne and I were talking about how

you're gay" referencing how KHAN brought a male to the Holiday party.

ab. In or around January of 2015, KHAN moved from Palo Alto to San Fran-
cisco to work for the company TWILIO. KHAN communicated to Shirole over
phone that he was doing so and Shirole became upset, demanding KHAN
not leave, move back to Palo Alto, and finish the Hana Haus project.
Additionally, Shirole told KHAN that KHAN leaving “wouldn't be good
for you" and "affect your citizenship.'’ KHAN became scared and did not
show up to his scheduled start date at TWILIO. Additionally, KHAN began
looking for places in PALO ALTO and moved to a hostel-style apartment

with multiple beds temporarily during his search. Khan then juggled 2

 

Separate "'rents'’ as he was in a contract with the SF Apartment complex

 

9
Case 5:18-cv-07490-BLF Document 63 Filed 01/27/20 Page 12 of 31

and couldn't get out. Moreover, KHAN was helping his family with

 

hw

finances causing an additional burden on him.

t

 

tod

ac. In or around February or March of 2015, Shirole, Bedi, and KHAN were

 

4.

set to open the Hana Haus retail space on University Ave. in Palo

 

an

Alto. During one of set-up days, KHAN and Bedi were setting up poster

 

boards in the courtyard. KHAN received a call from their partner

 

Blue Bottle coffee (''BB'’) and picked up his phone. During. Khan's

 

~l

conversation, Bedi pushed KHAN, causing him to fall - a physical

 

assault. Khan reported this to Shirole via email and in person.

 

Yet, Shirole did not make a report of it to proper personnel within

 

SAP. Rather, he brushed it off and covered up the incident.

 

ad. Around the same time, KHAN received a call from an HR rep that asked

 

 

if he, at the time, wanted to report anything or discuss any incident.

 

The representative, did not specify an incident nor cause of the call

 

but was generically asking. Fearing retaliation from Shirole and

 

wanting to get his thoughts together before going back to HR, did

 

not. KHAN told Shirole about the call right afterwards and asked if

 

he had reported the Bedi incident, to which Shirole said no. In

 

lieu, Shirole said that no one contacted him (at that time, unknown
if HR did later) and that Shirole was careful because he was rel-
atively new to the company and if KHAN said anything about him,

Shirole would "f@ck [Khan] over." Shirole further told Khan that he

 

should "be careful" and that "I'm the only one protecting you."
14. In or around February of 2015, Khan received a stellar performance

review (exhibit S).

 

nN

Ww

15. In or around April 2015, Khan received a 13.47% raise and a promotion

 

iN

(exhibit6).

 

 

oS ~! nN On

Ne

 

16. Upon Shirole's demand, Khan moved from San Francisco to Palo Alto going

10
(J la

do

Cn

 

 

~l

Case 5:18-cv-07490-BLF Document 63 Filed 01/27/20 Page 13 of 31

to a hostel named "inn-cubator'' and then subsequent housing to accommodate

 

Shirole. KHAN requested reimbursement from SAP for his moving expenses.

 

117. In or around April of 2015, Shirole had Khan give him a ride to SAP campusi.
Khan picked Shirole up who upon entering, looked around and chastised Khan
for having stuff inide his car saying "you're f@cked."' Due to the moves,

Khan still had items in his car. Around the same time, Khan and Shirole

 

were attempting to fix the wifi in Hana Haus when KHAN suggested to re-

 

cycle the power. Shirole immediately called him a

“chootya," i.e. a f@cking fool.

|18. Due to Shirole's constant and imposing harassment, Khan reached out to HR
and other managers in the company. Particularly, Khan reached out to:

a. After an HR report, an Indian male, under HR lead Jewell Parkinson,

— pw
qe (ad

—_—
nn

nw Ne
Go no

to
en

emailed and then spoke to KHAN over phone. Khan explained to him
Shirole's constant harassment of his weight, sexuality, inappro-

riate comments, Bedi's assault, and the TWILIO incident, among the
P

 

other concerns he was having with Shirole. KHAN told this Indian HR

 

liaison to keep the matters as private as possible and to prevent

 

. Manager ‘‘Priya’’ who was Shirole's supervisor about the harassment

Shirole from further harassing KHAN.

 

and concerns Khan had. Khan asked to be moved to another team.

 

. Managers Ben Boeser and Denis Browne about Khan's concerns who in-

 

itially guided KHAN to go speak to HR.

 

 

 

 

. Startup Focus Manager ''Manjay‘’ who advised ‘KHAN that "Sanjay.

. Manager Ann Rosenburg who offered KHAN a fellowship on her team.

shouldn't treat you like that...he's wrong.”

This fellowship consisted of KHAN working in Washington D.C. helping

build relations with public organizations of color, e.g. the Con-

 

gressional Black Caucus. Rosenburg spoke to KHAN about this at a

11
jemand

4. (os to

mr

~I

 

— — jet
de ta) mw

nm

 

 

 

Case 5:18-cv-07490-BLF Document 63 Filed 01/27/20 Page 14 of 31

local, Palo Alto, coffee shop. After Rosenburg spoke to Shirole, ,

 

19.

she subsequently informed KHAN that Shirole wouldn't allow it.
Shortly after Khan's conversation with HR (Indian, possibly ‘Prasad"),
and with Priya, Shirole harassed KHAN saying “'you went above me." This
instances was the same as Shirole not wanting Josefin "above him'' because

the operations team was structurally above the Hana Haus team. KHAN

 

thought Shirole might have strong belief in the caste system prominent in

 

20.

21.

| 22.

23.

India.

After Khan's conversation with Rosenburg, Shirole told Khan in person at
Hana Haus that Shirole would not allow KHAN to move to another team and
that Khan "should work under [Shirole] or quit."

Shirole retaliated against KHAN by stopping him from attending meetings,
travel anywhere for client meetings, denying training, denying oppor-
tunities (fellowship/growth), and filing malicious reports to HR against

KHAN. KHAN saw a sudden change in his reviews and opportunities.

Shirole retaliated against KHAN by placing an “expectations" memo in his
personnel file alleging false claims. Shirole suddenly alleged that KHAN
was not performing well even though he had never received any such notice
in his almost two years at the time with SAP. Moreover, this was a
drastic, and sudden change from his stellar performance review, promotion,
and raise which were prompted by Shirole. Shirole contd reporting KHAN to
HR throughout his time with SAP, stopped him from working remotely or
from home, and continually pestered KHAN about whom he spoke to at, work.
This was in addition to his other’ harassment.

Consequently, due to severe harassment and stress from Shirole, KHAN
became depressed. KHAN communicated this to SAP HR and AETNA and attemp-

ted to take FMLA leave. He was denied leave several times. KHAN emailed

 

AEINA/HR about his condition and leave (exhibit 7 ).
12
{sa

st

_— pet
2a Go

a
A

q
t
4
i
1

 

Case 5:18-cv-07490-BLF Document 63 Filed 01/27/20 Page 15 of 31

2 Even though KHAN was approved for FMLA later, due to a delay in records

 

being submitted not in control of KHAN, Defendants invalidated and remove

 

all of his accrued vacation, sick days, and PIO. This was retaliation of

 

disability and exercise of wanting to take a medical leave.

 

 

25. KHAN brought his concerns to the attention of HR properly. After (exh + )

emailing the CEO of SAP, Bill McDermitt, KHAN was contacted by Jewell

Parkinson, the head of HR, North America. Parkinson agreed to move KHAN
to a different team after KHAN informed Parkinson of the harassment and
unbearable hostile workplace created by Shirole. KHAN emailed Parkinson
with a throughly written formal complaint (within email records but now

unavailable to Plaintiff without discovery). The complaint detailed

Shirole's behavior and harassment based on protected traits and inappro-

priate actions by Snirole: e.g. This complaint and verbal conversations
with HR regs included Shirole's comment to KHAN stating he wanted to

have a “white person...be the face of Hana Haus.”

26. In retaliation for filing a complaint besed on protected traits and

continued workplace bullying, hostile work environment, KHAN was con-

by HR representative Jenny Le, and placed on unpaid Leave, indefinitely,

while being told not to go to SAP campus and not te contact any SAP

employee. Le spent several months interrogating KHAN & demanding whatever
information Le could glean from KHAN. At one point, due to not being paid
and needing funds,the fear of further retaliation from Shirole, and stress

from having to recall all of Shirole's abuse, KHAN asked if he could stop

ana go back to work. Le told KHAN no, and stated he had to keep telling

her about the complaint and participate; continue the process.

27. KHAN sent emails to.Le as well about his, Depression and emailed

where to register a disability. Le never responded nor addressed those

matters; failed to accomodate KHAN.

13

dd

 
td

a

—_— — pont
a hee. fad

me
aN

18
19
20

21

Mw WwW FY FP Ww ow
Ooo ~~) ONO Uo kk Uwe OY

Ne

to

Case 5:18-cv-07490-BLF Document 63 Filed 01/27/20 Page 16 of 31

28.

As continued retaliation, Defendants and Shirole hiréd a "white
person" to replace KHAN's position/role. This was consistent with
SHIROLE's threat and action violating his protected class, of Race/Skin
Color. Moreover, the hiring was nepotistic as Daniel Zimmerman, the
hire, is the husband of an employee in Startup Focus; the practice is
infamous in SAP. KHAN found out about. the hiring via an email. Not
only did Defendants retaliate against KHAN for filing a complaint by
forcing him on indefinite leave, without pay, his position was
replaced setting the precedent for the termination, constructive or

otherwise. KHAN complained about this to LE prior to termination.

 

 

 

 

29.

30.

31.

32.

33.

. sibilities that KHAN held in the role.

If KHAN was not placed on unpaid leave as a result of filing his
complaint and discussing the discrimination, harassment, and hostile
work environment created by Defendants and Shirole, he would never
have had his position replaced. Moreover, Zimmerman, a German, fit the
criteria of a "white person" and a German, per origin of SAP, a German

Company. Zimmerman took over ‘the majority, if not all,the respon-

Around the summer of 2015, emails between KHAN and Shirole started
disappearing. Shirole had direct access to the networks within Hana
Haus and had knowledge of his email information as SHIROLE had
knowledge and had requested information regarding KHAN's email accounts
KHAN was recruited for an SAP flyer/poster, marketing tools, indepen-
dant of his supervisor's input, showing that his satisfactory or better

performance was recognized by other employees. (exhibit).

KHAN engaged in protected activity by opposing unlawful employment
practices. KHAN's complaints throughout the latter part of his employ-

ment were protected. under Cal. Gov't Code §12940, et seq.

 

Shirole and Defendants independently and/or together took advantage of

14
(aa —

4.

~I

he —
+ tod

—
TH

19

20 |

nm In mw
Ga i) bot

tr
ik

1

Case 5:18-cv-07490-BLF Document 63 Filed 01/27/20 Page 17 of 31

their positions of power over KHAN, and took advantage of him, attemp-

ted and did control every aspect of his life, and consistently

harassed him about his appearance, race, perceived sexuality, disabil-

 

ity, and other issues Shirole and/or Defendants had with KHAN. KHAN

 

wi

continued to fear retaliation for complaining about Shirole's harass-

 

ment and bullying. And indeed, he was retaliated by Shirole and

 

Defendants.

 

34.

Defendants’ constructive termination of plaintiff's employment:

 

a. On December 1, 2015, not able to stand another day of working y/

 

Shirole and Defendants, KHAN emailed relevant HR parties and co-

 

He

 

17 |
18 |

 

35. Defendants did nothing to protect KHAN nor prevent the harassment and

. Within the same timeframe, Le contacted KHAN about his termin-

. When KHAN questioned Le's email, Le responded to KHAN twice

. KHAN emailed Parkinson about the concerns and was responded to by

» KHAN documented how other employees had complained about Shir-

workers. In his email, KHAN explained to the recepients that he
felt compelled to leave because of ongoing harassment and discrim-
ination by Shirole and Defendants. That his prior complaints

made to HR had gone nowhere. KHAN further stated the protected

criteria he fell under and the workplace harassment he faced.
ation of employment with Defendants.

stating KHAN had “left on[his] own" and voluntarily left.

(exhibit 7).

a law firm that insisted KHAN was "voluntarily leaving[ his]
employment with SAP..." and that he should find other employ-

ment (exhibit 9) .

ole's behavior, e.g. Front Desk Rep 'Jessica'’ about Shirole mak-

ing her feel uncomfortable when he spoke to her.

 

15
4. faa

nn

~~!

Case 5:18-cv-07490-BLF Document 63 Filed 01/27/20 Page 18 of 31

discrimination. Defendants failed to prévent the workplace bullying

or the hostile work environment.

 

 

 

 

36.

37.

38.

39. Defendants continued retaliation and malicous actions:

“Conversation fell cold immediately and when KHAN asked Github, a hirin;

Here, KHAN complained extensively and exhaustively. As a result, KHAN
was denied further training/education, opportunities, wages, fellow-
ship, and was terminated, constructive or otherwise.

Defendants’ actions were related to his complaints as the unlawful
actions taken were proximal in time and done after KHAN complained to
respective parties.

As further retaliation, Defendants and Shirole told patrons of Hana
Haus familiar with KHAN and those coworkers, partners, and customers
of SAP/Hana Haus that KHAN was taking sick leave and later, fired.
Defendants and Shirole's comments and actions caused KHAN to lose out
further jobs and opportunities and as they ''salted" the water prevent-
ing KHAN from finding employment. E.g. In or around December of 2015,
after the constructive termination from Defendants. KHAN was going
through the interview process at Github. KHAN did not get the role

even after he completed several interview stages with high interest.

rep told KHAN that someone from SAP had reached out and told them KHAN

was terminated and made negative comments about KHAN.

a. In January of 2016, KHAN was arrested for PC §451, unrelated to
Defendants. KHAN could not afford bail and was in custody until
August 2016. KHAN, coming out, did not have housing, work, nor
any basic necessities. KHAN did not have a computer nor access

his digital files.

b. In July of 2016, KHAN learned that Defendants hired law firm

vr
>

 

"NBO" in Palo Alto, CA, to assist the District Attorney in pro-

16
Case 5:18-cv-07490-BLF Document 63 Filed 01/27/20 Page 19 of 31

secuting KHAN who had learned this during the preliminary

 

to

hearing where Thomas Nolan, attorney w/ NBO, stated "I represent

 

(a2

de

 

sr

SAP..."

c. Thomas NOLAN had been present at every hearing of KHAN’ s s yet it

his counsel heard from Nolan at the preliminary.

 

 

—

dn ld

—

nn

Www nN Nw Ww Ww 2
aby Gs nN bt

Oo ~b ON th

bw

 

 

mw

' d. District Attorney Anne Seary had requested KHAN's medical
records prior to his preliminary for a plea bargain. Due to
KHAN's depression and several pain/nerve medications post- 4
surgery, he would receive 1 year probation. |

e. Upon counsel Nafiz Ahmed providing records to Seary via email -
addressed to Seary only with notice that the records are only
for plea-bargaining and if the plea does not occur, to not open
the records (email available via counsel but not to Plaintiff at
the moment)- Seary backed out of the plea.

f. In January of 2018, post trial, KHAN learned that NOLAN had
acquired his medical records from SEARY without any author-
ization from Ahmed nor KHAN. Moreover, Nolan had not requested

any records officially.

g. Per Cal. Civil Code §56, et seq. Recepients of medical records
must receive consent and signed authorization again to further
disclose records. No such further authorization was given by
KHAN. |

h. Court records received by KHAN in or around September 2018
showed the name of the Dr. receiving records and confirmation

that actual medical records were disclosed. (exhibit fo).

i. Thomas Nolan was hired by SAP and acted as an agent/partner_to

prosecute KHAN. Nolan acquired KHAN's records from Seary illeg-

 

aly and without authorization, accessed, reviewed, and disclosed

17
toa

HW

Case 5:18-cv-07490-BLF Document 63 Filed 01/27/20 Page 20 of 31

KHAN's Personal/Private Health Information "PHI" which consisted

 

to

of KHAN's medical information, ailments, treatment, dates,

 

providers, prescriptions, attending staff, etc.

 

. Whereas a criminal defendant does not have a general right to

 

privacy, medical records falling within the definitions of

 

CMIA, Civ Code §56, et seq., and Federal HIPAA have several

 

protections of privacy and authorizatoins in place for proper -

 

access and disclosures.

 

. Further, Defendants took his records, which were acquired

 

illegally, and provided them to a "Dr. Greene." Secretly and

 

without notice to Counsel Ahmed nor KHAN, defendants solicited

 

a report from "Dr. Greene" "[indicating] Khan was a danger and

 

 

 

I
©

bo
—

nN Ww
bs nN

nw
aon

should not be let out of custody..." Dr. Greene indicated that

 

he had reviewed KHAN's medical records as indicated by fhé-honor-

 

able Vincent Chiarello via court transcripts. These actions

 

violated KHAN's rights to privacy.

 

. Defendants actions occurred outside the scope of employment.

 

KHAN was no longer an employee of Defendants nor under any

 

employment-employee contract at the time of their actions.

 

. KHAN learned in or around the time of his trial, KHAN received

copies of emails from defense counsel Charles Smith that showed
communication between Defendants and Prosecution. Particularly,
Defendants through NBO established they had been communicating
and providing information/documents, through NBO, to DA Seary

and trial DA Charles Wong. (exhibit \I).

. Defendants were aware of an impending employment lawsuit from

 

KHAN and made every effort to violate his privacy, facilitate

 

prosecution, curtail court processes, and/or provide perjured

 

 

18

 
Ww

tad

as

sl

—_
Cd

—
de

. Based on information and belief from Counsel Smith, Shirole had

 

p. The actions of Defendants occurred before KHAN's sentencing. For

' from an actual, authorized, court-appointed Psychologist. This

. Conversely to Defendants malicious and wanton disregard for the

Case 5:18-cv-07490-BLF Document 63 Filed 01/27/20 Page 21 of 31

testimony in order to ensure KHAN's conviction.

worked for Google and not SAP through KHAN's proceedings. Defen-
dants were not a party to, were not a witness to, nor had any
impact from KHAN's conviction EXCEPT for the delay and prevention
of KHAN's employment related lawsuit against Defendants.
i. Indeed, Defendants influenced KHAN's bail (4x the CA
schedule) preventing KHAN from filing his DFEH charge
_ ii. Defendants provided documents/files to Palo Alto
District Attorneys through a "back door" process outside
court-approved rules and procedures. |
ii. Defendants acquired KHAN's medical records and used them
to further deny KHAN from leaving custody and provide
misleading information to Court officials via unsolicited

and. unauthorized parties.

iii. Moreover, Defendants hid their actions and acted malicious-

ly with intent and knowlege of actions.
sentencing, post-trial, Counsel Smith requested an evaluation

occurred in 2018 and records were acquired by KHAN and given to
this new Dr. by KHAN. This is a difference and separate scenario
as KHAN authorized the release and a report depicting KHAN's
medical condition at the time was officially submitted to the

court.

truth, KHAN was attending Graduate school in D.C., working at the

Embassy of Pakistan, and volunteering in his community ante-trial.

 

 

 

 

 

19.
vd (aa

Pal

|

od

—
ru

nw
pas

nN
ay

—
he

ON

 

Case 5:18-cv-07490-BLF Document 63 Filed 01/27/20 Page 22 of 31

r. Defendants not only violated KHAN's rights to privacy, they hid

 

evidence showing KHAN's complaints to HR, and his constructive

 

termination aiming rather to depict KHAN as someone who was

 

40.

41.

42.

43.

44. The CA DFEH. investigated his ‘claim and stated that any delay was "no

45.

46.

fired.
Shirole had provided a letter for KHAN's citizenship. This corroborates
the employment review that exudes the postive traits of KHAN.
(exhibit 3) .
In or around September 2015, KHAN reached out to Google about
missing emails (exhibit!2). He also notified Le of multiple
requests for new passwords for his facebook account (same exhibit).
Upon bailing out of county custody, KHAN followed the advice of
Counsel Smith to file with the DFEH right before the 1 year time.
post-termination (exhibit /3).
KHAN filed with the DFEH on November 29, 2016 and received confir-
mation #837814=264424.. KHAN requested an investigation. Cexhiby 2)

fault of the [claimant]." Khan received a Right to Sue notice in July
2017. (exhibit?4).

Khan amended his complaint with DFEH to ensure RACE was mentioned.
KHAN received an email to Sign the amended complaint but was remanded
into custody. KHAN was not able to sign the new complaint as he no
longer had access to internet nor his computer. Moreover, he had given
the DFEH permission to email/contact his sister to finalize the amend-
Ment but the DFEH did not send the DocuSign to KHAN's sister.
(exhibit 4).

Upon sentencing and remand to CDCR custody, KHAN had no access to

internet, phone, documents, nor law library per CCR Title 15. Moreover,

 

upon arrival to his current facility, he was not processed and pro-

 

 

 

20.
Case 5:18-cv-07490-BLF Document 63 Filed 01/27/20 Page 23 of 31
vided nor allotted privileges until August 2018. KHAN filed his

 

to

initial claim with Santa Clara Superior Court and upon instatement

 

 

 

Ga

of privileges, filed suit.

 

4.

thi

~t

 

— ~—
aoe (2

an

ON

ta
i)

No nm mw
ar 4. od

in

47. Economic Damages: As a consequence of defendants’ conduct, plaintiff
has suffered and will suffer harm, including lost past and future
income and employment benefits, damages to his career, and lost
wages, overtime, unpaid expenses, and penalties, as well as inter-
est on unpaid wages at the legal rate from and after each payday
on which those wages should have been paid, in a sum to be proven
at trial.

48. Non-economic damages: As a consequence of defendants' conduct,
plaintiff has suffered and will suffer psychological and emotional
distress, humiliation, and mental and physical pain and anguish,
in a sum to be proven at trial.

49. Punitive damages: Defendants' conduct constitutes oppression,
fraud, and/or malice under Cal Civ. Code $3294 and, thus, entitles
plaintiff to an award of exemplary and/or punitive damages .

50. Malice: Defendants' conduct was commited with malice within the
meaning of Cal. Civ. Code §3294, including that

a) defendants acted with intent to cause injury to plaintiff
and/or acted with reckless disregard for plaintiff's injury,
including by terminating plaintiff's employment and/or
taking other adverse job actions against plaintiff because
of his race, national origin, color, sexual orientation,
religion, disability, and/or good faith complaints, and/or

b) defendants' conduct was despicable and commited in willful

 

IN

and conscious disregard of plaintiff's rights, health, and

 

 

OO ST DN

Mo

 

safety, including plaintiff's right to be free of discrim-

 

21
4 (a

an

Case 5:18-cv-07490-BLF Document 63 Filed 01/27/20 Page 24 of 31

ination, harassment, retaliation, and wrongful employment —

 

51.

termination.
Oppresion: In addition, and/or alternatively, defendants’ conduct was
commited with oppression with the meaning of Cal. Civ. Code §3294,

including that defendants’ actions against plaintiff because of his
|

 

race, national origin, color, sexual orientation, religion, disabil-

 

ity, and/or good faith complaints were "despicable" and subjected

 

plaintiff to cruel and unjust hardship, in knowing disregard of

plaintiff's rights to a workplace free of discrimination, harassment,

 

 

Ww Ww
es bo

IN
4

 

32.

retaliation, and wrongful employment termination.
Fraud: In addition, and/or alternatively, defendants' ‘conduct, as

alleged, was fraudulent within the meaning of Cal. Civ. Code §3294,

 

including that defendants asserted false (pretextual) grounds for

 

terminating plaintiff's employment and/or other adverse job actions,

 

thereby to cause plaintiff hardship and deprive him legal rights.

 

33.

54.

Exhaustion of administrative remedies: Prior to filing this action,

- and after to continue exhaustion and suit.

Attorney(s) fees: Plaintiff will incur legal expenses, and if/when

solicited, attorney(s) fees.

plaintiff exhausted his administrative remedies by filing an admin-
istrative complaint with the DFEH within 1 year of termination and
subsequently receiving a DFFH right-to-sue letter. Plaintiff amended
the complaint but was remanded to custody and was not able to access

his email nor respond to DFEH's DocuSign but made every effort prior

 

 

 

 

 

22
Case 5:18-cv-07490-BLF Document 63 Filed 01/27/20 Page 25 of 31
FIRST CAUSE OF ACTION

 

ho

fod

na

ON

~l

 

(Violations of Labor Code §1102.5, et seq. -- Against
Defendants SAP and Does 1 to 30, Inclusive)

55. The allegations set forth in paragraphs 1 through 54 are re-alleged
and incorporated herein by reference.

56. At all relevant times, Labor Code §1102.5 was in effect and was bind-
ing on defendants. This statute prohibits defendants from retaliating
against. any employee, including plaintiff, for raising complaints of
illegality.

37. Plaintiff raised complaints of illegality while he worked for defen-
dants, and defendants retaliated against him by harassing KHAN, dis-
criminating against KHAN, and taking adverse employment actions,
including employment termination, against him. Of example:

a) KHAN complained to HR employees "Prasad," Jenny Le, and Jewell

Parkinson, and Shirole's supervisor "Priya." All who were

 

employees and/or agents of Defendant SAP Labs, LLC and had

 

authority over KHAN and his employment.

 

b) KHAN engaged in protected activity by opposing unlawful employ-

ment practices. KHAN complained of harassment, workplace bully-

 

ing, discrimination, and a hostile work environment. On top of

 

the constant inappropriate comments, Shirole harassed KHAN

 

about his Weight, Perceived Sexuality, Race, Origin, and Skin

 

rN

rh

Color. Defendants also violated KHAN's. protected class of
Disability within the definitions of Cal. Gov. Code §12940, et

seq.

 

c) KHAN was subject to adverse employment actions by being denied

 

IN

i)

further work and opportunities, denied pay/wages, replacement

 

of his position, and termination of employment, constructive or

 

 

 

os ~ ON na

nN

23
de od

tn

Case 5:18-cv-07490-BLF Document 63 Filed 01/27/20 Page 26 of 31
otherwise.
d. A causal link exists between the protected activity and the
alleged adverse actions by circumstantial evidence. Particularly
KHAN would not have been denied work and pay if he hadn't lodged
a complaint to LE and other ER representatives. KHAN was also

denied a fellowship and training after complaining to "Prasad"

 

and "Priya." If KHAN had not complained to Le/Parkinson, he:
would not have been placed on unpaid leave nor have had his: pos-

ition replaced by Zimmerman. As a direct result of engaging in

 

protected activity by opposing unlawful employment conduct, KHAN

 

was removed from his position among the results mentioned herein

 

 

The timeframe of the actions by DEFENDANTS were proximal,

 

Lone imp ssepe en pee ee ce ee ee ce ee

we
IN

in

38. As a proximate result of defendants' willful, knowing, and intentional
violations of Labor Code §1102.5, plaintiff has suffered and continues
to suffer humiliating emotional distress, mental and physical pain, and
anguish, all to his damage in a sum according to proof.

59. As a result of defendants' adverse employment actions against plaintiff
plaintiff has suffered general and special damages in sums according to
proof. .

60. Defendants’ misconduct was committed intentionally, in a malicious,
oppressive, fraudulent manner, entitling plaintiff to punitive damages

against defendants.

 

Ge

Nm
doe

 

bo

 

 

nw

i)

 

 

oo ~~ ON On

In

 

 

24
de haa tu

sy

~t

 

poet res pew
wa} A (2

4
Nn

 

Case 5:18-cv-07490-BLF Document 63 Filed 01/27/20 Page 27 of 31

61.

62.

63.

64.

65.

66.

67.
68.

SECOND CAUSE OF ACTION
(Common Law Invasion of Privacy -- Against

Defendants SAP and Does 1 to 30, Inclusive)

Plaintiff incorporates and re-alleges the allegations set forth in
paragraphs 1 through 60 herein by reference.
Defendants are and were not authorized to access, disclose, transmit,
or otherwise allow access to plaintiff's Protected Health Information
("PHI").
Defendants are and were not authorized to transmit plaintiff's PHI to
unauthorized persons.
Defendants accessed KHAN's PHI without authorization and signatures.
Defendants further took KHAN's medical records and transmitted them to
"Dr. Greene" who reviewed, and returned a report to Defendants.
This report was corroborated by Honorable Judge Chiarello via
court records and Counsel Charles Smith. Defendants also provided
addittional documents and files related to KHAN's employment to
Santa Clara County Prosecution Staff without a subpoean or a court
order. The intrusion occurred into a private conversation &/or matter. :
As a result of Defendants conduct, Plaintiff's PHI was disclosed to
or allowed to be accessed by unauthorized persons.
Defendants’ conduct alleged herein was highly offensive and egregious
and would be offensive to a reasonable person as well as an egregious
breach of the social norm.
a) Courts and Medical Professionals do not make medical records and
PHI available to the public and/or unauthorized parties. Per
California Civ Code §56, et seq., CMIA, PHI is kept confidential.

Defendants’ conduct violated Plaintiff's common law right of privacy.

At the time(s) of violation, KHAN was not employed nor contracted

 

25
 

Case 5:18-cv-07490-BLF Document 63 Filed 01/27/20 Page 28 of 31

with Defendants. No employer-employee relationship existed for the

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4
. violation to occur. KHAN possessed a legally protected privacy interest. |
3 69. Defendants' conduct directly resulted in substantial damages and
4 irrepairable harm to plaintiff. |
5 | 70. Defendants’ conduct was intentional, reckless, and/or negligent.
6 71. Plaintiff is entitled to damages in-an amount to be proven at trial,
7 | punitive damages, declaratory relief, and future attorney(s) fees.
8 : 72. Plaintiff's damages and irrepairable harm are substantial and contin-
9 uing and will continue unless restrained and/or enjoined.
10
BI | THIRD CAUSE OF ACTION
2 : (Violation of California Constitution,
3 Art 1 §1 Right to Privacy --
14: Against Defendants SAP
15 and Does 1 to 30, Inclusive)
16 73. The allegations set forth in paragraphs 1 through 72 are re-
7 alleged and incorporated herein by reference.
18 74. Defendants are and were not authorized to access, disclose, transmit,
19 or otherwise allow access to plaintiff's PHI.
20 75. Defendants are and were not authorized to transmit, disclose, or
1 otherwise allow access to plaintiff's PHI to unauthorized persons. -
2 76. As a result of defendants’ conduct, plaintiff's PHI was disclosed to
23 or allowed to be accessed by unauthorized persons.
4 77. Defendants' conduct alleged herein was highly offensive and egregious
25 and would be offensive to a reasonable person as well as an egregious
16 breach of the social norm.
37 78. Defendants’ conduct violated plaintiff's right of privacy as provided
28 him under the California Constitution.

 

 

26
(2 to

4a

4 fama
de Cd

feed
a

Ww
&

an

Case 5:18-cv-07490-BLF Document 63 Filed 01/27/20 Page 29 of 31

79. Defendants’ conduct directly resulted in substantial damages and

irrepairable harm to plaintiff.
a) KHAN's PHI and medical records constitute a legally protected
privacy interest. PHI per Federal HIPAA and/or California CMIA,

Cal. Civ. Code §56, et seq., is not disclosable w/o authorization.

 

“tI

 

b) KHAN did not authorize defendants nor their employees, agents,
and the like, e.g. NBO/Nolan, to access nor transmit KHAN's
legally protected medical information and/or records. The
disclosures occurred outside the scope of employment with
defendants. KHAN's expectation of privacy was objectively
reasonable as no authorization, court order, or a subpoena
was issued to authorize such disclosures to defendants and/or
further parties (Dr. Greene). Dr. Greene never met Khan, nor
interviewed him in the scope of preparing any letter/report

that was presented to, based on knowledge and belief during

 

sentencing and from defense counsel Smith, to former honorable

 

 

 

judge Aaron Persky and subsequently passed to further court
parties.

c) KHAN's FHI was i) legally protected, ii) KHAN possessed a reasonable expectation
of privacy and, iii) conduct was a serious invasion of KHAN's
protected privacy interest.

80. Defendants’ conduct was intentional, reckless, an/or negligent.

81. Plaintiff is entitled to damages in an amount to be proven at trial,
punitive damages, declatory relief, and future attorney(s) fees.

82. Plaintiff's damages and irreparable*harm are substantial and contin-

uing and will continue unless restrained and/or enjoined.

 

 

‘This is the first footnote: Claimant means i "G "ii laint),
27

 
]

> |

a

ma

q
t

| dants as follows:

 

Case 5:18-cv-07490-BLF Document 63 Filed 01/27/20 Page 30 of 31

PRAYER |

 

WHEREFORE, plaintiff, MUHAMMAD KHAN, prays for judgement against defen-

 

a. Appointment of counsel as plaintiff is a lay-person, incarcerated,
and unskilled at law.

b. For general and special damages according to proof;

c. For exemplary damages, according to proof;

d. For pre-judgement and post-judgement interest on all damages awarded;

e. For reasonable future attorney(s) fees;

£. For costs of suit incurred;

g. For declaratory relief;

h. For such other and further relief as the court may deem just

and proper.

 

ADDITIONALLY, plaintiff, MUHAMMAD KHAN, demands trial of this matter by
jury. The amount demanded exceeds $25,000 (Cal. Gov. Code §72055).

 

 

 

Dated: January 18, 2020
MUHAMMAD KHAN

plaintiff, pro per

 

 

 

 

 

 

28
Case 5:18-cv-07490-BLF ‘Document 63 Filed 01/27/20 Page 31 of 31

PROOF OF SERV ICE/DECLARATION OF SERVICE
BY PERSON IN CUSTODY
(28 U.S.C. § 1746; C.C.P. § 2015.5)

CASENAME:  Khanv. SAP La®s ,e+ al,
CASE NO. I8- Cv ~ OT7490 -BLF

I, Muhammad Khan , declare the following:

 

1 am currently a resident of the Califomia Department of Corrections and
Rehabilitation (“CDCR”), located in the county of Monterey , State of
California. [am 18.vears of age or older and Pm familiar with the business practices
within the CDCR for collecting. inspecting, ‘sealing, and processing correspondence
material for mailing with the United tates Postal Service. [In accordance with that
practice. the document(s) and accompanying attachment(s) described below. Were placed
in the intemal mail collection system at the CDCR institution addressed in the proceeding
paragraph, and had been deposited with the United States Postal Service in the ordi nary
course of business. In this manner, the mate rials are deemed “filed” on the date I turn
them aver to prison officials. (Houston v. Lack, 487 U.S. 266, 101 L.Ed2d 245, 108
S.Ct. 2379 (1988).) |

On _ SAnvany 1% | 202 [placed the following:

Seeand Amended Complivol
CIF Facility _ Soledad

 

in the internal mail collection system at:

 

California, for deposit in the U.S. Postal Service In a sealed envelope, postage thereer.

fully prepaid. and addressed as follows:

Us Distect Court
QLF - Civol Chek
295 Souh Ast
SAN JAE, CA OS) )4,
Pursuant to 28 U.S.C. $1746, I declare under penalty of perjury that the foregoing
's true and correct. Executed this 1 _ day of Sayuany | bo at Soledad

California. 93960

_ Signature: Fe—2h
